 


109 HR 2098 IH: Asthma Act
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2098 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide the Secretary of Health and Human Services and the Secretary of Education with increased authority with respect to asthma programs, and to provide for increased funding for such programs. 
 
 
1.Short titleThis Act may be cited as the Asthma Act. 
2.FindingsThe Congress finds as follows: 
(1)Despite improved therapies, asthma currently affects 21.9 million Americans adults and 8.9 million children under the age of 18. 
(2)There were 1.9 million asthma-related visits to hospital emergency departments in 2002, including 727,000 for children under 18. 
(3)Asthma can be life-threatening if not properly managed. Most asthma-related deaths are preventable, yet such deaths continue to rise in the U.S. Each day, 14 Americans die of asthma. 
(4)Asthma-related health care costs are estimated at $14 billion annually. 
(5)With early recognition of the signs and symptoms of asthma, proper diagnosis and treatment, and patient education and self-management, asthma is a controllable disease. 
(6)Public health interventions have been proven effective in the treatment and management of asthma. Population-based research supported by the National Institutes of Health (NIH) has effectively demonstrated the benefits of combining aggressive medical treatment with patient education to improve the management of asthma. The National Asthma Education and Prevention Program (NAEPP) helps raise awareness that asthma is a serious chronic disease, and helps promote more effective management of asthma through patient and professional education. 
(7)The alarming rise in prevalence, asthma-related deaths, and expenditures demonstrate that, despite extensive knowledge on effective asthma management strategies, current federal policy and funding regarding the education, treatment, and management of asthma is inadequate. 
(8)Additional Federal direction, funding, and support is necessary to increase awareness of asthma as a chronic illness, its symptoms, and the environmental factors (indoor and outdoor) that affect the disease, as well as to promote education programs that teach patients how to better manage asthma. 
3.Provisions regarding National Asthma Education and Prevention Program of National Heart, Lung, and Blood Institute 
(a)Additional funding; expansion of ProgramIn addition to any other authorization of appropriations that is available to the National Heart, Lung, and Blood Institute for the purpose of carrying out the National Asthma Education and Prevention Program, there is authorized to be appropriated to such Institute for such purpose $4,100,000 for each of the fiscal years 2006 through 2010. Amounts appropriated under the preceding sentence shall be expended to expand such Program. 
(b)Coordinating committee 
(1)Report to CongressWith respect to the coordinating committee established for the National Asthma Education and Prevention Program of the National Heart, Lung, and Blood Institute, such committee shall submit to the Congress a report that— 
(A)contains a determination by the committee of the scope of the problem of asthma in the United States; 
(B)identifies all Federal programs that carry out asthma-related activities; and 
(C)contains the recommendations of the committee for strengthening and better coordinating the asthma-related activities of the Federal Government. 
(2)Inclusion of representative of department of educationThe Secretary of Education or a designee of the Secretary shall be included in the membership of the coordinating committee referred to in paragraph (1). 
4.Asthma-related activities of Centers for Disease Control and Prevention 
(a)Expansion of public health surveillance activities; program for providing information and education to publicThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall collaborate with the States to expand the scope of— 
(1)activities that are carried out to determine the incidence and prevalence of asthma; and 
(2)activities that are carried out to prevent the health consequences of asthma, including through the provision of information and education to the public regarding asthma, which may include the use of public service announcements through the media and such other means as such Director determines to be appropriate. 
(b)Compilation of dataThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the National Asthma Education Prevention Program Coordinating Committee, shall— 
(1)conduct local asthma surveillance activities to collect data on the prevalence and severity of asthma and the quality of asthma management, including— 
(A)telephone surveys to collect sample household data on the local burden of asthma; and 
(B)health care facility specific surveillance to collect asthma data on the prevalence and severity of asthma, and on the quality of asthma care; and 
(2)compile and annually publish data on— 
(A)the prevalence of children suffering from asthma in each State; and 
(B)the childhood mortality rate associated with asthma nationally and in each State. 
(c)Additional fundingIn addition to any other authorization of appropriations that is available to the Centers for Disease Control and Prevention for the purpose of carrying out this section, there is authorized to be appropriated to such Centers for such purpose $8,200,000 for each of the fiscal years 2006 through 2010. 
5.Grants for community outreach regarding asthma information, education, and services 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) may make grants to nonprofit private entities for projects to carry out, in communities identified by entities applying for the grants, outreach activities to provide for residents of the communities the following: 
(1)Information and education on asthma. 
(2)Referrals to health programs of public and nonprofit private entities that provide asthma-related services, including such services for low-income individuals. The grant may be expended to make arrangements to coordinate the activities of such entities in order to establish and operate networks or consortia regarding such referrals. 
(b)Preferences in making grantsIn making grants under subsection (a), the Secretary shall give preference to applicants that will carry out projects under such subsection in communities that are disproportionately affected by asthma or underserved with respect to the activities described in such subsection and in which a significant number of low-income individuals reside. 
(c)EvaluationsA condition for a grant under subsection (a) is that the applicant for the grant agree to provide for the evaluation of the projects carried out under such subsection by the applicant to determine the extent to which the projects have been effective in carrying out the activities referred to in such subsection. 
(d)FundingFor the purpose of carrying out this section, there is authorized to be appropriated $4,100,000 for each of the fiscal years 2006 through 2010. 
6.Action plans of States regarding asthma; financial incentives regarding children’s health insurance Program 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall in accordance with subsection (b) carry out a program to encourage the States to implement plans to carry out activities to assist children with respect to asthma in accordance with guidelines of the National Heart, Lung, and Blood Institute. 
(b)Relation to children’s health insurance Program 
(1)In generalSubject to paragraph (2), if a State plan under title XXI of the Social Security Act provides for activities described in subsection (a) to an extent satisfactory to the Secretary, the Secretary shall, with amounts appropriated under subsection (c), make a grant to the State involved to assist the State in carrying out such activities. 
(2)Requirement of matching funds 
(A)In generalWith respect to the costs of the activities to be carried out by a State pursuant to paragraph (1), the Secretary may make a grant under such paragraph only if the State agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 50 percent of the costs ($1 for each $1 of Federal funds provided in the grant). 
(B)Determination of amount contributedNon-Federal contributions required in subparagraph (A) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(3)Criteria regarding eligibility for grantThe Secretary shall publish in the Federal Register criteria describing the circumstances in which the Secretary will consider a State plan to be satisfactory for purposes of paragraph (1). 
(4)Technical assistanceWith respect to State plans under title XXI of the Social Security Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall make available to the States technical assistance in developing the provisions of such plans that will provide for activities pursuant to paragraph (1). 
(c)FundingFor the purpose of carrying out this section, there is authorized to be appropriated $4,100,000 for each of the fiscal years 2006 through 2010. 
7.Action plans of local educational agencies regarding asthma 
(a)In general 
(1)School-based asthma activitiesThe Secretary of Education (in this section referred to as the Secretary), in consultation with the Director of the Centers for Disease Control and Prevention and the Director of the National Institutes of Health, may make grants to local educational agencies for programs to carry out at elementary and secondary schools specified in paragraph (2) asthma-related activities for children who attend such schools. 
(2)Eligible schoolsThe elementary and secondary schools referred to in paragraph (1) are such schools that are located in communities with a significant number of low-income or underserved individuals (as defined by the Secretary). 
(b)Development of programsPrograms under subsection (a) shall include grants under which local education agencies and State public health officials collaborate to develop programs to improve the management of asthma in school settings. 
(c)Certain guidelinesPrograms under subsection (a) shall be carried out in accordance with applicable guidelines or other recommendations of the National Institutes of Health (including the National Heart, Lung, and Blood Institute) and the Environmental Protection Agency. 
(d)Certain activitiesActivities that may be carried out in programs under subsection (a) include the following: 
(1)Identifying and working directly with local hospitals, community clinics, advocacy organizations, parent-teacher associations, and asthma coalitions. 
(2)Identifying asthmatic children and training them and their families in asthma self-management. 
(3)Purchasing asthma equipment. 
(4)Hiring school nurses. 
(5)Training teachers, nurses, coaches, and other school personnel in asthma-symptom recognition and emergency responses. 
(6)Simplifying procedures to improve students’ safe access to their asthma medications. 
(7)Such other asthma-related activities as the Secretary determines to be appropriate. 
(e)DefinitionsFor purposes of this section, the terms elementary school, local educational agency, and secondary school have the meanings given such terms in the Elementary and Secondary Education Act of 1965. 
(f)FundingFor the purpose of carrying out this section, there is authorized to be appropriated $4,100,000 for each of the fiscal years 2006 through 2010. 
8.Sense of Congress regarding hospitals and managed care plansIt is the sense of the Congress that— 
(1)hospitals should be encouraged to offer asthma-related education and training to asthma patients and their families upon discharge from the hospital of such patients; 
(2)hospitals should, with respect to information on asthma, establish telephone services for patients and communicate with providers of primary health services; and 
(3)managed care organizations should— 
(A)be encouraged to disseminate to health care providers asthma clinical practice guidelines developed or endorsed by the Public Health Service; 
(B)collect and maintain asthma data; and 
(C)offer asthma-related education and training to asthma patients and their families. 
9.Sense of Congress regarding implementation of ActIt is the sense of the Congress that all Federal, State, and local asthma-related activities should— 
(1)promote the guidelines and other recommendations of the Public Health Service on asthma diagnosis and management; and 
(2)be designed in consultation with national and local organizations representing the medical, educational, and environmental communities, as well as advocates that represent those affected by asthma. 
 
